DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/21/2022 canceling claims 17 – 20; amending claim 15; and adding new claims 21 – 23. Claims 15, 16 and 21 – 23 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Drawings
The drawings received on 05/27/2022 are acceptable and are entered.
The drawings filed on 05/27/2022 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 (it is thought that the cartridge assembly shown in fig. 6 should be identified with “600” instead of “100” corresponding to specification par. 29).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Scheiferstein on 07/08/2022.
The application has been amended as follows: 
	Claim 21 has been amended to - -
21. (Currently Amended) The method of claim 20, wherein the first cavity of the first cartridge assembly includes a propellant cavity of the first cartridge assembly that is also a pressure chamber of the first cartridge assembly. - -

Allowable Subject Matter
Claims 15, 16 and 21 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Marlin (Pub. No. US 20160131459) does not teach in combination with the other claim limitations:
In the independent claim 15, a method of retro-fitting a solid-propellant gas generator system, the method comprising: removing a first cartridge assembly from the solid-propellant gas generator system, the first cartridge assembly including a first solid-propellant; the second solid-propellant (e.g. the solid propellant of Marlin) configured to burn faster than a first solid- propellant; the first cartridge assembly includes a first housing defining a first cavity extending from a first end of the first housing to a second end of the first housing, the first solid-propellant is disposed in the first cavity of the first housing, a first flow of gas from burning the first solid-propellant is configured to flow unobstructed in the first cavity.
The cartridge assembly of Marlin can be used for opening aircraft and vehicle doors. It was attempted to use the Marlin for the first and second cartridges assemblies however the limitation “a first cavity extending from a first end of the first housing to a second end of the first housing” is not met.
Other art considered regarding first cartridge assemblies found in the updated search include US 7032778 B2 (Bock) and US 7690153 B2 (Pelz).  It does not appear that one of ordinary skill would be motivated to replace the cartridge assembly of Pelz with that of Marlin as a retrofit.  The latter is more complex with more parts and has three burst disks or seals wherein Pelz teaches away from excess seals.  In addition it is not clear if Marlin is compatible with the arming system and initiator of Pelz.  Bock teaches a hybrid gas generator system.  Applicant’s arguments are accepted as to the limited teachings of Feeley in light of the current claim amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741